DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 06/25/2021, with respect to the rejection(s) of claim(s) 1, 12 and 17 under Bruck or Susumu alone  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bruck in view of Susumu or Susumu in view of Elmore.
Applicant’s arguments, see remarks, filed 06/25/2021, with respect to double patenting have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Applicant’s arguments, see remarks, filed 06/25/2021, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,7,11,12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susumu US 4,108,363 in view of Elmore US 6,241,123.
Susumu discloses a system comprising:

Susumu does not disclose that the bulk bin dispenser comprises a gravity bin or a scoop bin.
Elmore teaches that a bulk dispenser is a gravity bin or a scoop bin (figure 9A).
It would have been obvious to one skilled in the art to modify they system of Susumu to include bulk dispensers being a gravity bin or a scoop bin because they are more hygienic than fully open bins and can dispense a different variety of items.
(Re claim 11,16)  “ the bulk bin dispenser is a bulk bin food dispenser, wherein the product is a food item” (10, 11 figure 5,6).

Claims 1-6,8,10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. US 2012/0029690 in view of Susumu US 4,108,363.

Claim(s) 1-6,8,10-13 and 15-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruck et al. US 2012/0029690.
Bruck discloses a system comprising:
(Re claim 1,12) “a bulk bin dispenser configured to store a product with a distinct weight, where in the bulk bin dispenser comprises a gravity bin or a scoop bin” (12 figure 7). “a digital scale configured 
Bruck does not disclose the cost is based on the dispensed weight as measured by the digital scale.
Sumumu teaches that the cost is based on the dispensed weight as measured by the digital scale (12 figure 12, col 5 lines 20-59).
It would have been obvious to one skilled in the art to modify the system of Bruck to use a change in weight as measured by a digital scale to calculate the cost because it provides an accurate means for pricing dispensed goods.
(Re claim 2,18) “a display configured to show information related to the product in the bulk bin dispenser” (66 figure 4, para 0031).
(Re claim 3) “the display comprises a touchscreen interface” (66 figure 4, para 0031).
(Re claim 4,13) “the bulk bin dispenser comprises an actuator triggered to open and dispense the portion of the product from the bulk bin dispenser by the touchscreen interface, and wherein a customer is configured to select the portion of the product to be dispensed via the touchscreen interface” (para 0026, 0031).
(Re claim 5,19) “the display is configured to show the dispensed weight, the associated cost, or a combination thereof” (para 0031, 0033).
(Re claim 6) “gravity bin” (figure 6).
(Re claim 8) “the digital scale comprises a load cell” (44 figure 7).

(Re claim 11,16,20)  “ the bulk bin dispenser is a bulk bin food dispenser, wherein the product is a food item” (figure 6, para 0031).
(Re claim 17) “a bulk bin dispenser comprising a product with a distinct weight“ (12 figure 7). “a digital scale configured to measure a change in weight of the bulk bin dispenser when a portion of the product is dispensed into a portable container” (44 figure 7, para 0023). “a printer configured to generate a label with a digital code” (para 0032). A receipt can be considered a label and the receipt can include a promotional code which can be considered a digital code. “a controller configured to automatically prompt the printer to generate the label indicating a dispensed weight and/or an associated cost of the portion of the product dispensed into the portable container based on the change in the weight of the bulk bin dispenser” (para 0023, 0033).
Bruck does not disclose the cost is based on the dispensed weight as measured by the digital scale.
Sumumu teaches that the cost is based on the dispensed weight as measured by the digital scale (12 figure 12, col 5 lines 20-59).
It would have been obvious to one skilled in the art to modify the system of Bruck to use a change in weight as measured by a digital scale to calculate the cost because it provides an accurate means for pricing dispensed goods.

Claim 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck/Susumu in view of Elmore US 6,241,123.
Bruck discloses the system as rejected above.
(Re claim 7) Bruck does not disclose that the bulk bin dispenser comprises a scoop bin.
Elmore teaches that the bulk bin dispenser comprises a scoop bin (124 figure 9A).

(Re claim 9, 14) Bruck does not disclose that the bulk bin dispenser comprises a lever, and wherein a customer is configured to dispense the portion of the product by pulling the lever.
Elmore teaches that the bulk bin dispenser comprises a lever, and wherein a customer is configured to dispense the portion of the product by pulling the lever (34 figure 2B).
It would have been obvious to one skilled in the art to modify the system of Bruck to include the use of at least one lever bin because it allows for more user interaction types and is an art recognized alternative to crank style bins.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3651